         Case 8:19-cr-00061-JVS Document 613 Filed 07/29/21 Page 1 of 1 Page ID #:11146
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

                                                      CRIMINAL MINUTES - TRIAL


 Case No.          SACR 19-61JVS                                                                            Date        July 29, 2021

 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                     Sharon Seffens/Debbie Hino-Spaan                      Brett Sagel/Alexander Wyman
                Deputy Clerk                          Court Reporter/Recorder                                 Assistant U.S. Attorney



                 U.S.A. v. Defendant(s):                Present Cust. Bond                Attorneys for Defendants:            Present App. Ret.

Michael John Avenatti, Pro Se                             X                X         H Dean Steward,                                X        X

                                                                                     Stand by Counsel
         Day COURT TRIAL                                  11th     Day JURY TRIAL                                    Death Penalty Phase

         One day trial;         Begun (1st day);      X      Held & continued;            Completed by jury verdict/submitted to court.

         The Jury is impaneled and sworn.

         Opening statements made

  X      Witnesses called, sworn and testified.

  X      Exhibits identified                               X       Exhibits admitted
         Government rests.                           Defendant(s)                                                                                rest.

  X      Motion for mistrial by                  Defendant                  is            granted      X           denied               submitted

                  Motion for judgment of acquittal (FRCrP 29)              is             granted                  denied               submitted

         Closing arguments made                  Court instructs jury                         Bailiff sworn

         Clerk reviewed admitted           exhibits with counsel to be submitted to the Jury/Court for deliberations/findings.

         Alternates excused                      Jury retires to deliberate                   Jury resumes deliberations

         Finding by Court as follows:                                              Jury Verdict as follows:

 Dft #                 Guilty on count(s)                                          Not Guilty on count(s)

         Jury polled                                             Polling waived

         Filed Witness & Exhibit lists                 Filed Jury notes              Filed Jury Instructions                Filed Jury Verdict

         Dft #            Referred to Probation Office for Investigation & Report and continued to                                  for sentencing.

         Dft #            remanded to custody.            Remand/Release#                    issd.          Dft #           released from custody.

         Bond exonerated as to Dft #

  X      Case continued to       July 30, 2021 at 8:30 a m.         for further trial/further jury deliberation.
  X      Other:      Juror #10 is excused.
                                                                                                                    5           :       55
                                                                                 Initials of Deputy Clerk     lmb


CR-78 (10/08)                                             CRIMINAL MINUTES - TRIAL                                                           Page 1 of 1
